Citation Nr: 1518656	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-06 313	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to an effective date earlier than November 8, 2010, for the grant of nonservice-connected pension to include special monthly pension (aid and attendance) for accrued benefits purposes.

4.  Entitlement to service connection for renal cell carcinoma, to include as due to an undiagnosed illness, for substitution or accrued benefits purposes.

5.  Entitlement to service connection for a left nephrectomy, to include as due to an undiagnosed illness, for substitution or accrued benefits purposes.

6.  Entitlement to service connection for a pulmonary disorder claimed as black spots on the lungs, to include as due to an undiagnosed illness, for substitution or accrued benefits purposes.

7.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness, for substitution or accrued benefits purposes.

8.  Entitlement to service connection for a thyroid disorder, to include as due to an undiagnosed illness, for substitution or accrued benefits purposes.

9.  Entitlement to service connection for a goiter, to include as due to an undiagnosed illness, for substitution or accrued benefits purposes.

10.  Entitlement to service connection for a neurological disorder of the right upper extremity, to include as due to an undiagnosed illness, for substitution or accrued benefits purposes.

11.  Entitlement to service connection for a neurological disorder of the left upper extremity, to include as due to an undiagnosed illness, for substitution or accrued benefits purposes.

12.  Entitlement to service connection for a neurological disorder of the right lower extremity, to include as due to an undiagnosed illness, for substitution or accrued benefits purposes.

13.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include as due to an undiagnosed illness, for substitution or accrued benefits purposes.

14.  Entitlement to special monthly compensation (aid and attendance), for substitution or accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran was a member of the United States Army Reserve and he had an initial period of active duty for training (ACDUTRA) from June 1980 to December 1980.  He was called up to serve on active duty from November 1990 to July 1991, including service in Southwest Asia from February 1991 to June 1991.  The Veteran died in November 2010, and the appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claims.  

In her February 2013 substantive appeal (VA Form 9), the appellant requested a Board videoconference hearing.  That Board videoconference hearing was scheduled for September 12, 2014, but the appellant withdrew her hearing request on that date.  Accordingly, her Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

In addition to the paper claims files, there is an electronic file associated with the claims.  The Board has reviewed both the paper claims file and the electronic file.

The issues of entitlement to service connection for the cause of the Veteran's death; entitlement to service connection for renal cell carcinoma, a left nephrectomy, a pulmonary disorder claimed as black spots on the lungs, a skin disorder, a thyroid disorder and goiter and neurological disorders of the bilateral upper and lower extremities, all claimed as due to an undiagnosed illness, for substitution or accrued benefits purposes; and entitlement to special monthly compensation (aid and attendance), for substitution or accrued benefits purposes are addressed in the REMAND portion of the decision below and those issues are all REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in November 2010.

2.  The Veteran was never a prisoner of war and was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death. 

3.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.

4.  The Veteran submitted a VA Form 21-4138 (Statement in Support of Claim) which constituted a claim for service connection and aid and attendance benefits on April 29, 2010.

5.  There are no documents or communications of record dated prior to April 29, 2010, that may be liberally construed as a claim for nonservice-connected pension or special monthly pension based on the need for aid and attendance or housebound status. 

6.  The objective medical evidence of record establishes that the Veteran was in need of assistance with bathing, standing and sitting, getting in and out of bed, walking, dressing and undressing and attending to the needs of nature as of April 29, 2010.


CONCLUSIONS OF LAW

1.  The criteria for dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).

2.  The criteria for an effective date of April 29, 2010, but no earlier, for the award of nonservice-connected pension with special monthly pension based on the need for aid and attendance have been met for accrued benefits purposes.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.158, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  38 U.S.C.A. § 1318 Claim

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the veteran' s dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran' s whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service-connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met and will not be met in this case.  The Veteran was not service-connected for any disabilities during his lifetime.  It is undisputed that the Veteran was not a former prisoner of war and, because the Veteran was discharged from active duty in July 1991, the 5-year rule of 38 U.S.C.A. § 1318 has not been satisfied.  

Finally, the Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death.  In this case, the Veteran first filed a claim for service connection for the issues on appeal (for substituted or accrued benefits purposes) in April 2010, and he died in November 2010; therefore, even if the accrued benefits issues were to be granted in this case, the effective date would be limited by the April 2010 date of receipt of the Veteran's claims.  For this reason, it is not legally possible to establish a 100 percent rating for a 10 year period to meet the eligibility requirement for DIC under 38 U.S.C.A. § 1318.  Therefore, DIC benefits under 38 U.S.C.A. § 1318 are precluded.  38 U.S.C.A. § 1318.  As held by the United States Court of Appeals for Veterans Claims (Court) in Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assign a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) did not die within five years of discharge from active duty, or (iii) was not a former prisoner of war, the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met; therefore, the appellant's claim is without legal merit and must be denied.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In denying this claim, the Board does not wish in any way to diminish the Veteran's military service.  The Board, however, is without authority to grant this claim on an equitable basis and is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Finally, VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

However, in this case, because the application of the law to the undisputed facts is dispositive of the appeal on the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Furthermore, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the 38 U.S.C.A. § 1318 claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the statutory duty to assist requirements and the implementing regulations.

II.  Earlier Effective Date Claim

The laws and regulations governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4).  In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his or her death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The Veteran submitted a VA Form 21-4138 (Statement in Support of Claim) which constituted a claim for service connection and aid and attendance benefits on April 29, 2010.  He then filed a formal claim in a VA Form 21-526 (Veteran's Application for Compensation or Pension) on May 10, 2010.  The Veteran's claims were denied in rating decisions issued in May 2010, and October 2010.  In response, the Veteran submitted a notice of disagreement (NOD) and another VA Form 21-526 on November 8, 2010.  Thereafter, nonservice-connected pension benefits with special monthly pension due to the need for aid and attendance were granted prior to the Veteran's death, effective November 8, 2010.

The only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death."  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Here, the appellant filed her VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse Or Child (Including Death Compensation if Applicable) in February 2011- i.e., less than three months after the Veteran's demise.  The one-year filing requirement for accrued benefits has therefore been satisfied.

The appellant contends that the Veteran was entitled to an effective date earlier than November 8, 2010, for the award nonservice-connected pension benefits with special monthly pension due to the need for aid and attendance.  

Generally, the assignment of effective dates of VA awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for pension "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  

The implementing regulation clarifies this to mean that the effective date of a pension claim based on an original claim or a claim reopened after final disallowance will be "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The effective date for pension claims received on or after October 1, 1984, is the date of receipt of the claim, unless, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled.  See 38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  "Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that April 29, 2010, but no earlier, is the correct date for the award of nonservice-connected pension with special monthly pension based on the need for aid and attendance. 

The November 2010 rating decision shows that the awards of nonservice-connected pension with special monthly pension based on the need for aid and attendance were granted effective November 8, 2010.  In granting the pension benefits, the RO considered the following disabilities: renal cell carcinoma, rated as 100 percent disabling; and loss of left kidney, rated as 30 percent disabling.  The RO explained that the Veteran's claim for pension benefits was received on November 8, 2010, and that the Veteran was entitled to aid and attendance benefits due to his need for assistance with bathing and performing personal hygiene tasks.  

Under 38 C.F.R. § 3.151(a), a claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit. 

Review of the evidence of record reveals that the first correspondence from the Veteran, a VA Form 21-4138 in which he mentioned needing aid and attendance benefits, was received by the RO on April 29, 2010, as shown by the date stamp.  This was followed by a formal claim on a VA Form 21-526 (Veteran's Application for Compensation or Pension) in which the Veteran requested aid and attendance benefits.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

As the Veteran requested aid and attendance benefits in April 2010, and a broad interpretation of that request encompasses both special monthly compensation and special monthly pension, the Board will therefore grant an earlier effective date of April 29, 2010, but no earlier, for the award of nonservice-connected pension with special monthly pension based on the need for aid and attendance.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

An effective date earlier than April 29, 2010, is not appropriate as there is no document submitted prior to that date that requested a determination of entitlement or evidencing a belief in entitlement to or indicating any intent to apply for nonservice-connected pension benefits or pension based on aid and attendance and there is no indication that the Veteran's disabilities were so incapacitating that he was prevented from filing a nonservice-connected pension claim earlier.  38 C.F.R. §§ 3.1(p), 3.155(a).  Therefore, the earliest effective date assignable in this case is April 29, 2010.  

Finally, as previously noted, VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The current appeal is for an earlier effective date for entitlement to special monthly pension.  Effective date claims are generally considered to be "downstream" issues from the original grant of VA benefits.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim.  VAOPGCPREC 8-2003. 

Because the claim for special monthly pension based on the need for aid and attendance was granted, and because the Appellant was provided with the criteria required for establishing an effective date in an April 2011 letter from the RO, the Board finds that a reasonable person would have generally known about the requirements necessary to establish an effective date in this case.  Therefore, the Board finds that any error in the failure to provide proper notice is not prejudicial.  Moreover, neither the Appellant nor her representative has alleged that prejudice resulted from any VA notice error.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Appellant's claims, lay statements and a VA Form 21-2680 are of record.  The Board finds that the outcome of this accrued benefits earlier effective date claim depends exclusively on documents which were already contained in the evidence of record prior to the Veteran's death.  For these reasons, the Board finds that VA has met its duties to notify and assist the Appellant.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013). 


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.

Entitlement to an earlier effective date of April 29, 2010, for the award of nonservice-connected pension with special monthly pension based on the need for aid and attendance resulting in accrued benefits for the appellant is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran, prior to his death, filed claims of entitlement to service connection for renal cell carcinoma, a left nephrectomy, a pulmonary disorder claimed as black spots on the lungs, a skin disorder, a thyroid disorder and goiter and neurological disorders of the bilateral upper and lower extremities, all claimed as due to an undiagnosed illness.  He also submitted a claim for entitlement to special monthly compensation (aid and attendance).  These claims were denied in a rating decision issued in October 2010, and the Veteran submitted a notice of disagreement the next month.  

The Veteran died in November 2010.  In February 2011, the appellant submitted a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child).  Subsequently, in March 2012, the RO issued a rating decision that denied the appellant's claims and she appealed.

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  

An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the appellant's February 2011 Application is considered a request for substitution as well as a request for accrued benefits and service connection for the cause of death.  38 C.F.R. § 3.1010(c)(2).  The claims have not been adjudicated by the RO on the basis of substitution, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014).  A recent Court case has held that VA must comply with its own procedures related to applications for substituted claims.  Reliford v. McDonald, No. 13-3048 (U.S. Vet. App. March 20, 2015).

The Board notes that the distinction between the two types of adjudication is significant in that unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Thus it would be more favorable for the appellant to proceed on a substitution basis.  A remand is therefore required for a determination on whether the appellant is pursuing the claim as a substitute for the Veteran or on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).  

Thus, the Board construes the appellant's February 2011 VA Form 21-534 as an inferred request to substitute as the claimant in the Veteran's claims of entitlement to service connection for renal cell carcinoma, a left nephrectomy, a pulmonary disorder claimed as black spots on the lungs, a skin disorder, a thyroid disorder and goiter and neurological disorders of the bilateral upper and lower extremities, all claimed as due to an undiagnosed illness, as well as his claim of entitlement to special monthly compensation (aid and attendance).  On remand, the issue of substitution must be adjudicated.

However, the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a) (describing the Board's jurisdiction).  Although the RO, in a September 2011 letter, informed the appellant of the possibility of substitution under 38 U.S.C.A. § 5121A, the RO never adjudicated whether the appellant was seeking substitution or accrued benefits.  While it appears that the appellant is seeking substitution benefits as per a September 28, 2011 note in the electronic file, she also waived the opportunity to submit additional evidence as to the claims.  The December 2012 Statement of the Case (SOC) only mentions accrued benefits based on this waiver.  In order for a decision on substitution to be sufficient, it must be done in either a decisional letter or a rating decision.  Moreover, the appellant must be notified of the decision and her appellate rights.  

Finally, regarding the claims for service connection for the cause of the Veteran's death, service connection for renal cell carcinoma, a left nephrectomy, a pulmonary disorder claimed as black spots on the lungs, a skin disorder, a thyroid disorder and goiter and neurological disorders of the bilateral upper and lower extremities, all claimed as due to an undiagnosed illness and the claim of entitlement to special monthly compensation (aid and attendance), as the substitution claim is being remanded for initial RO adjudication, this development could affect the outcome of the remainder of the appellant's claims.  For these reasons, the Board finds that those claims are inextricably intertwined with the pending substitution claim.  Thus, a decision on these claims will be deferred pending adjudication of the substitution claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Board also notes that, should the RO find that substitution is appropriate, the record reflects the need for further development.  The evidence of record does not contain any VA treatment records dated after March 2002, and the RO did not appear to have considered the service connection claims on appeal on a direct basis but rather only on an undiagnosed illness basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Medical opinions as to whether it is at least as likely as not that the Veteran's claimed conditions had their onset during service or within one year of service separation are not of record.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159; by 38 C.F.R. § 3.1010; and by any other applicable legal precedent has been completed.  

2.  Adjudicate the issue of whether the appellant may proceed on the basis of substitution for the claims of entitlement to service connection for service connection for renal cell carcinoma, a left nephrectomy, a pulmonary disorder claimed as black spots on the lungs, a skin disorder, a thyroid disorder and goiter and neurological disorders of the bilateral upper and lower extremities and for the claim of entitlement to special monthly compensation (aid and attendance).  A copy of the written notification of the determination in this regard must be included in the claims folder. 

3.  Obtain any and all VA treatment records dated after March 2002.

4.  If the appellant is allowed to proceed on the basis of substitution, after completing the above, forward the claims file to a VA oncologist.  The clinician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's renal cancer was incurred in or related to the Veteran active service between November 1990 and July 1991, to include whether it was manifested within one year of service separation.  

5.  If the appellant is allowed to proceed on the basis of substitution, forward the claims file to a VA pulmonologist.  The clinician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran had any chronic lung disorder, including black spots on the lung, that was incurred in or related to the Veteran active service between November 1990 and July 1991, to include whether it was manifested within one year of service separation.  

6.  If the appellant is allowed to proceed on the basis of substitution, forward the claims file to a VA dermatologist.  The clinician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran had any chronic skin disorder, including dermatitis or eczema, that was incurred in or related to the Veteran active service between November 1990 and July 1991, to include whether it was manifested within one year of service separation.  

7.  If the appellant is allowed to proceed on the basis of substitution, forward the claims file to a VA endocrinologist.  The clinician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran had any thyroid disorder, including hypothyroidism and a goiter, that was incurred in or related to the Veteran active service between November 1990 and July 1991, to include whether it was manifested within one year of service separation.  

8.  If the appellant is allowed to proceed on the basis of substitution, forward the claims file to a VA neurologist.  The clinician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran had any chronic neurological disorder, including one manifested by numbness and tingling in either arm and/or either leg, that was incurred in or related to the Veteran active service between November 1990 and July 1991, to include whether it was manifested within one year of service separation.  

9.  Ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Specific attention must be directed to the medical reports, if any.  If any report does not include adequate responses to the specific opinions requested, the report(s) must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2.

10.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection.

11.  If any benefit sought on appeal remains denied, the appellant and her representative must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


